PER CURIAM.
Arkansas inmate Kurt Robert Davis appeals the district court’s1 preservice dismissal of his 42 U.S.C. § 1983 action. Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.2000) (per curiam), we conclude that the district court properly dismissed the complaint because Davis’s public defender was not a government actor, see Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981); Eling v. Jones, 797 F.2d 697, 698-99 (8th Cir.1986), cert. denied, 480 U.S. 917, 107 S.Ct. 1371, 94 L.Ed.2d 687 (1987). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
A true copy.

. The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendations of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas.